COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-001-CV
  
  
IN 
RE RUTH JACKSON                                                              RELATOR
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's emergency command of writ of injunction and writ 
of certiorari with a notorial certificate and is of the opinion that relief 
should be denied. Accordingly, relator's emergency command of writ of injunction 
and writ of certiorari with a notorial certificate is denied.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
B: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
January 5, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.